DETAILED ACTION
	Claims 18-35 are currently pending.  Claims 1-17 are canceled.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I, claims 18-32, in the reply filed on February 16, 2021 is acknowledged.
Claims 33-35 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on February 16, 2021.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on July 11, 2019 and August 6, 2020 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Drawings
	The drawings are objected to because the drawings are indicated by “Figure” rather than “FIG.” as required by 37 C.F.R § 1.84 (u)(1) (see also MPEP § 608.02 (V)).  The different views must be numbered in consecutive Arabic numerals, starting with 1, .
 	Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 18-26 and 29-32 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mithieux et al., (US 2014/0235547, published August 21, 2014; IDS 7/11/2019) (“Mithieux”), as evidenced by Sorrell et al., (Journal of Cell Science, Vol. 117, No. 5, pages 667-675 (2004); see PTO-892) (“Sorrell”).
Mithieux teaches an invention related to restoring or recreating elasticity in tissue for the purpose of improving the physical appearance or function of aged or injured tissue, e.g. skin repair (paragraphs [0001], [0021], [0049], [0096] and [0114]-[0115]).  Mithieux teaches that ageing and tissue injury are associated with degeneration of the extracellular matrix (ECM) which leads to physical manifestations such as loose skin, loss of density of the ECM, wrinkling, stretch marks and fibrosis (paragraph [0003]). Mithieux (paragraphs [0004]-[0005]) further teaches that research efforts, beginning over 20 years ago, attempted using the molecules of the ECM, e.g. collagen and elastin, either as implants or fillers to fill tissue voids thus improving tissue appearance or improving defective function, wherein elastin was considered advantageous over collagen since elastin could form elastic implants and fillers. Regarding claim 18, Mithieux’s Example 1 (paragraphs [0166]-[0175]) and FIG. 1 exemplifies culturing specific cell types, e.g. human neonatal dermal fibroblasts (NHF8909); human dermal fibroblasts from a 10 year old donor (GM3348); human dermal fibroblasts from a 31 year old donor, burn patient (230209A); human dermal fibroblasts from a 51 year old donor (142BR); human dermal fibroblasts from a 92 year old donor (AG04064).  Cells were cultured at 37°C and 5% CO2 in DMEM containing 10% FBS and 1% (v/v) penicillin/streptomycin.  
To assess elastin fiber formation, 1 x 105 fibroblasts were seeded onto glass coverslips (i.e. scaffold or substrate) in 12 well culture plates.  Full-length tropoelastin, or an alternative elastin-derived protein, was added to the cell culture 10 to 17 days post-seeding.  Additional experiments were also performed to assess the effect of repeated tropoelastin additions wherein tropoelastin was added 10, 17 and 24 days post-seeding.
Mithieux (paragraph [0170]) further teaches subjecting the cultured cells to fixation and antibody staining using anti-elastin antibody (BA4) for subsequent fluorescence imaging.
Additionally, Mithieux (paragraph [0175] and FIG. 1) teaches assessing elastin formation following the addition of human tropoelastin (SHEL δ26A, does not contain domain 26A) to human dermal fibroblasts (neonatal and 10, 31, 51 and 92 year old donors).
As to the limitation “maintaining a cell culture including cells, cell medium and tropoelastin in conditions enabling the cells to from elastic fiber from the tropoelastin”, Mithieux’s Example 1 cultures human dermal fibroblasts in DMEM culture medium, wherein tropoelastin was added to the cell culture 10 to 17 days post-seeding, or added in a repeated manner 10, 17 and 24 days post-seeding.  Mithieux, at FIG. 1, illustrates 
As to the limitation “contacting a device with the cell culture, wherein the elastic fiber is deposited onto the device, thereby producing a device having elastic fibers arranged thereon”, it is noted the instant specification at page 6 discloses the term device encompasses scaffolds or substrates. Therefore, Mithieux’s glass coverslips contained within the cell culture plates read on “a device”, thus seeding the fibroblasts onto the coverslips reads on “contacting a device with the cell culture”.  
Mithieux’s method produces elastic fibers on the glass coverslips 7 days after the addition of tropoelastin (see FIG. 1 and paragraph [0061]), thus anticipating the recited contacting step of claim 18.
	Regarding claims 19-21, as to the limitations “wherein at least one surface of the device is overlaid with the cell culture” (claim 19), “wherein the device is immersed in the cell culture” (claim 20) and “wherein at least one surface of the device is contacted with the cell culture” (claim 21), Mithieux’s Example 1 discloses seeding 1 x 105  fibroblasts onto glass coverslips and subsequently culturing the fibroblasts in DMEM culture medium for 10-17 days prior to the addition of tropoelastin, thus anticipating claims 19-21.
	Regarding claim 22, Mithieux’s Example 1 discloses adding tropoelastin after the fibroblasts have been seeded and cultured for 10-17 days (paragraph [0169]).
	Regarding claim 23, Mithieux’s Example 1 discloses mounting the antibody stained, cultured coverslips having the elastic fibers arranged thereon onto glass slides for fluorescent imaging (paragraph [0170]), which reads on “removing the device from 
	Regarding claim 24, Mithieux’s Example 1 discloses subjecting the cell culture to fixation with either 3% formaldehyde or 4% paraformaldehyde for 20 minutes prior to quenching with glycine, which reads on “removing the cell medium from the device having elastic fibers arranged thereon and retaining some or all of the cells on the device”, thus anticipating claim 24.
	Regarding claim 25, and the limitation “wherein the device comprises collagen”, it is noted that Mithieux’s Example 1 discloses culturing dermal fibroblasts on the coverslips for 10-17 days prior to tropoelastin addition, and then further culturing at least another 7 days (FIG. 1 and paragraph [0175]).  
	Sorrell (Table 2, page 669) evidences that dermal fibroblasts express a variety of matrix molecules during in vitro culture, including Collagens I and III. Therefore, absent evidence to the contrary, Mithieux’s cultured dermal fibroblasts would necessarily produce collagen during culturing on the glass coverslips (i.e. device), wherein the coverslips would comprise collagen, thus anticipating claim 25.
	Regarding claim 26, as to the limitation “wherein the device is in the form of a sheet, layer or tube”, as set forth above regarding claim 18, Mithieux’s glass coverslips read on “a device”.  Therefore, Mithieux’s glass coverslips read on “a sheet” or “a layer”, thus anticipating claim 26.
	Regarding claim 29, Mithieux’s Example 1 cultures fibroblasts, thus anticipating claim 29.
	Regarding claims 30-31 and the limitations “wherein the cell medium comprises a conditioned cell medium” (claim 30) and “wherein the cell medium is conditioned by fibroblasts” (claim 31), it is noted Mithieux’s Example 1 cultures fibroblasts for 10-17 days in DMEM prior to adding tropoelastin.  Therefore, Mithieux’s culturing of the fibroblasts in DMEM medium would condition the medium during the time period of culturing, thus conditioning the medium by fibroblasts, thus anticipating claims 30-31.
	Regarding claim 32, it is noted as discussed above regarding claim 25, Mithieux’s Example 1 discloses culturing dermal fibroblasts on the glass coverslips for 10-17 days prior to tropoelastin addition, and then further culturing at least another 7 days (FIG. 1 and paragraph [0175]).  
	Sorrell (Table 2, page 669) evidences that dermal fibroblasts express a variety of matrix molecules during in vitro culture, including Tenascin-C. Therefore, absent evidence to the contrary, Mithieux’s cultured dermal fibroblasts would necessarily express Tenascin-C into the culture medium during the fibroblast culturing, thus anticipating claim 32.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 27-28 are rejected under 35 U.S.C. 103 as being unpatentable over Mithieux, as evidenced by Sorrell, as applied to claims 18-26 and 29-32 above, and  further in view of Barofsky et al., (US 2007/0005148; PTO-892) (“Barofsky”).
	The teaching of Mithieux, as evidenced by Sorrell, is set forth above.

	Regarding claims 27 and 28, it is noted Mithieux does not further teach “the device is porous” (claim 27) or “wherein the elastic fiber is deposited into one or more pores of the device” (claim 28).  However, Barofsky is directed to inventions for repairing or replacing body tissue (e.g. skin repair), or as a cosmetic implant, using cross-linked tropoelastin, in combination with a prosthetic device, (Abstract and paragraphs [0019], [0022], [0041], [0079] and [0083]), and in vertebrates elastin (the most abundant component of elastic fiber) is formed through the crosslinking of tropoelastin.  Elastic fibers are responsible for the elastic properties of several tissues such as skin and lung, as well as arteries (paragraphs [0004]-[0005]).
	Barofsky teaches (paragraphs [0038]-[0039]) a prosthetic device comprising a support member or a scaffold, e.g. collagen, having a layer of tropoelastin on the support member.  Barofsky’s FIG. 2 and FIG. 3 illustrate the porous collagen lattice matrix (porous substrate/scaffold) comprising tropoelastin fibers and the culturing of fibroblasts in the presence of tropoelastin (paragraphs [0046]-[0047]).  Barofsky further teaches the tropoelastin monomers are coacervated with fibroblasts and the tropoelastin fibers can be crosslinked by the lysyl oxidase that is secreted into the mix by the cultured fibroblasts (paragraph [0071]).  Thus, Barofsky has established it was well-known that tropoelastin and fibroblasts could be employed to produce elastic fibers on a porous device, specifically a porous collagen lattice in order to produce a variety of tissue implants useful or tissue repair or replacement.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute a porous collagen scaffold/substrate device, as the scaffold/substrate device in the method of Mithieux, as 
 The person of ordinary skill in the art would have been motivated to use a collagen lattice scaffold/substrate, as taught by Barofsky, for the predictable result of providing a natural porous scaffold for implantation that permits fibroblast and elastin fiber infiltration, thus permitting maximum production of elastic fibers throughout the scaffold device, while at the same time the collagen provides additional tissue support.
The skilled artisan would have had a reasonable expectation of success in substituting the collagen scaffold/substrate device, for the glass coverslip scaffold/substrate of Mithieux, as evidenced by Sorrell, because Barofsky has shown that the collagen lattice scaffold is an effective substrate for the coacervated fibroblasts and tropoelastin and the tropoelastin fibers can be crosslinked by the lysyl oxidase that is secreted into the mix by the cultured fibroblasts, thus producing the desirable elastic fibers that are useful as treatments for the repair or restoration of damaged skin.  Substitution of one element for another known in the field is considered to be obvious, absent a showing that the result of the substitution yields more than predictable results.  See KSR International Co. v Teleflex Inc 82 USPQ2d 1385 (US 2007) at page 1395.

Conclusion
	No claim is allowed.  No claims is free of the prior art.



Examiner Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to E. YVONNE PYLA whose telephone number is (571)270-7366.  The examiner can normally be reached on M-F 9am - 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CHRISTOPHER BABIC can be reached on 571-272-8507.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/EVELYN Y PYLA/Examiner, Art Unit 1633